UNITED STATES DISTRICT COURT

MIDDLE DISTRICT OF LOUISIANA

TED BLACKMON ET AL. CIVIL ACTION
VERSUS

BRACKEN CONSTRUCTION NO.: 18-142-BAJ-RLB
COMPANY ET AL.

RULING AND ORDER

Before the Court is the Motion for Partial Summary Judgment (Doc. 136)
filed by Plaintiffs Ted and Ruthie Blackmon. For the reasons that follow, the Motion

(Doc. 136) is GRANTED IN PART and DENIED IN PART.
I BACKGROUND

The Blackmons executed settlements resolving claims arising from a car
accident. They contend that Defendants fraudulently induced them to execute the
settlements. At issue is whether provisions in those settlements require the
Blackmons to indemnify Defendants! against the Blackmons’ fraud and bad-faith

claims.?

 

1 The Court refers to The Charter Oak Fire Insurance Company, Travelers Property Casualty
Company of America, Travelers Excess and Surplus Lines Company, and Anthony Ver Meer
collectively as the “Insurer Defendants” and C3 Construction Services, Inc., Bracken Construction
Company, Inc., and Jhon Jaramillo collectively as the “Insured Defendants.”

2 The Court bifurcated trial and discovery of the fraud and bad-faith claims (Phase I) from trial
and discovery of the collision-related negligence claims (Phase II). (Doc. 139). This Ruling and Order
is limited to the Blackmons’ obligations under the settlements with respect to the fraud and bad-faith
claims.
A head-on collision between a truck and a sedan on a two-lane highway claimed
two lives. (Doc. 79). This suit arises from that collision and an insurer's efforts to

settle the claims that resulted from it. (Jd).

The collision occurred on June 15, 2016 near Mobile, Alabama. (Docs. 136-2 at
4] 1; 143-1 at J 1; 145-1 at § 1). That day, Jhon Jaramillo drove a Dodge Ram pickup
truck between Louisiana and Alabama for his employers, C3 Construction Services
and Bracken Construction Company. (/d.). Around 3:55 P.M., Jaramillo’s westbound
Dodge Ram entered the eastbound lane and struck a Lexus sedan driven by Ted
Blackmon and carrying two passengers, Shemika Robinson and Khance Blackmon.
(Id.). The collision killed Khance Blackmon and Robinson; it injured Ted Blackmon.
(Docs. 136-2 at | 2; 143-1 at | 2; 145-1 at { 2).

Less than six months later, Ted Blackmon executed a settlement releasing his
claims for $20,563.26. (Docs. 136-2 at 4 3; 143-1 at 4 3; 145-1 at § 3). Ruthie
Blackmon, as the representative for Khance Blackmon’s estate, executed a settlement
releasing the estate’s claims for $650,000. (Docs. 136-2 at §] 4; 143-1 at {| 4; 145-1 at
4] 4). Other than the amounts paid in settlement, the terms of the settlements are the

same. (Docs. 136-5, 136-6).

The first paragraph of the settlements obliges the Blackmons to

release and forever discharge Jhon Evelio Jaramillo, C3 Construction
Services, Inc., Bracken Construction Company, Inc., The Charter Oak
Fire Insurance Company and Travelers Property Casualty Company of
America, and (his/her/their/its) successors and assigns (hereafter
“Releasee(s)”) and any other person, corporation, association or
partnership allegedly responsible for injuries to the person and/or
property of the Releasors, and any other claims, demands, causes of

2
action, damages, losses, judgments, actions, or lawsuits, known or
unknown, anticipated or unanticipated against Releasee(s) as the result
of an accident, incident, casualty or event (the “Incident”) which
occurred or is alleged to have occurred on June 15, 2016 on US Hwy 9 in
Mobile County, AL.

(Docs. 186-5 at p. 1; 186-6 at p. 1) (emphasis added).
In the third paragraph, the Blackmons acknowledge that the “payment is full

and final settlement of all claims for injuries and other damages incurred as a result

of the Incident.” (Docs. 136-5 at p. 1; 136-6 at p. 1) (emphasis added).

The fourth paragraph contains an indemnification provision, which obliges the

Blackmons to

indemnify the Releasee(s) in the event that Releasee(s) are obligated to
make payment resulting from other lawsuits, liens or claims, asserted
by any person or entity as a result of the Incident and for the cost
incurred in defending same.

(Docs. 136-5 at p. 1; 136-6 at p. 1) (emphasis added).

The seventh paragraph contains another indemnification provision, which

obliges the Blackmons to

hold harmless, indemnify, and defend Releasee(s) with respect to any
and all other claims that may be presented by Releasor(s), Medicare,
and/or any other party acting on Releasor(s) or Medicare’s behalf,
including, but not limited to, administrative or civil fines, penalties, and
interest, as well as any damages that arise out of, result from, and/or
occur as a consequence of any adverse administrative of legal actions,
up to and including the loss of Releasor(s) future Medicare benefits
and/or Medicare eligibility.

(Docs. 136-5 at p. 2; 136-6 at p. 2) (emphasis added).
Eighteen months after the collision, the Blackmons sued (1) the Insurer
Defendants to rescind the settlements and recover damages for fraud and bad faith
and (2) the Insured Defendants for negligence. (Doc. 1-2). The fraud, rescission, and
bad-faith claims center on the allegation that the Insurer Defendants fraudulently
induced the Blackmons to settle their claims arising from the collision by
misrepresenting the amount of available insurance coverage. (Doc. 79). The
negligence claims center on the allegation that the Insured Defendants caused the

collision. (/d.).

Defendants responded by tendering the suit to Ruthie Blackmon for defense
and indemnity.2 (Doc. 136-9) (Insurer Defendants); (Doc. 143-2) (Insured
Defendants). In letters to Ruthie Blackmon, Defendants pointed to the seventh
paragraph of the settlements and demanded that Ruthie Blackmon provide them

defense and indemnity. (Docs. 136-9, 143-2). She declined. (Doc. 143-3).

Now, the Blackmons move for partial summary judgment on the indemnity
issue. (Doc. 136). They ask the Court to find that the settlements do not require them
to defend or indemnify Defendants against their fraud and bad-faith claims. (Id.).
They make three arguments. (Doc. 136-1). First, they argue that the settlements do
not cover their fraud claims because those claims had not accrued when the
settlements were executed. (Ud.). Second, they argue that the indemnification

provision only applies to claims resulting from the collision, and their fraud and bad-

 

3 Defendants invoked the settlements in their affirmative defenses. (Doc. 97 at p. 36) (C3
Construction); (Doc. 94 at p. 39) (Charter Oak and Travelers); (Doc. 95 at p. 32) (Ver Meer); (Doc. 98
at p. 13) (Bracken Construction).
faith claims do not result from the collision. (/d.). Third, they argue that the language
of the settlements does not reflect the requisite intent to indemnify Defendants for

fraud. (Id.).

Defendants oppose.’ (Docs. 143, 145). They argue that the indemnification
provisions mean what they say: the Blackmons must defend and indemnify
Defendants for “any and all other claims that may be presented[.]” (/d.). They label
the Blackmons’ interpretation “unreasonably narrow” and urge the Court not to

“rewrite” the settlements. (Id.).

II. LEGAL STANDARD

The Court will enter partial summary judgment in the Blackmons’ favor if they
show that there is no genuine dispute as to any material fact and that they are
entitled to judgment on the indemnity issue as a matter of law. See FED. R. CIv. P.
56(a). In deciding if the Blackmons have made that showing, the Court views facts
and draws reasonable inferences in Defendants’ favor. See Midwest Feeders, Inc. v.

Bank of Franklin, 886 F.3d 507, 513 (5th Cir. 2018)

il. CHOICE OF LAW

The Court’s jurisdiction is based on diversity of citizenship, so the Court
applies Louisiana substantive law. See Boyett v. Redland Ins. Co., 741 F.3d 604, 607

(5th Cir. 2014) (citing Erie R.R. Co. v. Tompkins, 304 U.S. 64 (1938)). Because

 

4 Although the Insurer Defendants and the Insured Defendants filed separate opposition
briefs, they make the same arguments. (Docs. 143, 145).

5
Louisiana choice-of-law rules are substantive, the Court applies them here. See Weber
v. PACT XPP Tech., AG, 811 F.3d 758, 770 (5th Cir. 2016) (citing Klaxon Co. v. Stentor
Elec. Mfg. Co., 313 U.S. 487, 496-97 (1941)). The first step under Louisiana choice-of-
law rules is to determine whether the laws of two or more states conflict. Lonzo v.
Lonzo, 2017-0549, p.12 (La. Ct. App. 4th Cir. 11/15/17); 231 So. 3d 957, 966. If the
laws do not conflict, the Court applies forum law. See Am. Elec. Power Co. v. Affiliated

FM Ins. Co., 556 F.3d 282, 285 n.2 (5th Cir. 2009).

With respect to contract interpretation, the laws of Louisiana and Florida are
in accord.’ Compare Cadwallader v. Allstate Ins. Co., 2002-1637, p. 4 (La. 6/27/03);
848 So. 2d 577, 580 with Feldman v. Kritch, 824 So. 2d 274, 277 (Fla. 4th Dist. Ct.
App. 2002). The Court thus applies Louisiana law. See Am. Elec. Power Co., 556 F.3d

at 285 n.2.

IV. DISCUSSION

Settlements are “compromises” under Louisiana law. See LA. CIV. CODE art.
3071. Compromises are contracts that “settle a dispute or an uncertainty concerning
an obligation or other legal relationship.” Jd. They settle, however, “only those
difference[s] that the parties clearly intended to settle, including the necessary
consequences of what they express.” LA. CIV. CODE art. 3076. To determine what the

parties “clearly intended to settle,” the Court turns to the language of the settlements

 

5 The parties offer Louisiana and Florida as the only two states whose law could apply to the
contract-interpretation issue. (Doc. 136-1, 143, 145),

6
and applies general rules of contract interpretation. See Maggio v. Parker, 2017-1112,

p. 4 (La. 6/27/18); 250 So. 3d 874, 878.

The settlements use inconsistent language. (Docs. 136-5; 136-6) So it is not
clear what differences the parties “clearly intended” to settle. (/d.). Consider
paragraph one. (Docs. 136-5 at p. 1; 136-6 at p. 1). It reflects an intent to settle only
those claims that allege damages caused solely by the collision. Ud.). Paragraphs
three and four, by contrast, reflect an intent to effectuate a broader settlement—one
that compromises claims alleging damages caused, in whole or in part, by the
collision. (/d.). And paragraph seven sweeps even more broadly: it reflects an intent
to resolve any and all future claims the Blackmons may bring against Defendants, no
matter how unrelated to the collision. (Docs. 136-5 at p. 2; 136-6 at p. 2).

To determine the “clear intent” of the parties, and thus the scope of the
settlements, the Court considers each relevant paragraph. See LA. CIv. CODE art.
2050.

A. Paragraph One

The first indicator of the “differences” the parties “clearly intended” to settle is
the language in the first paragraph of the settlements. See LA. CIv. CODE art. 3076.
That paragraph states that the Blackmons release any claims against Defendants “as

the result of’ the collision.® (Docs. 136-5 at p. 1; 186-6 at p. 1) (emphasis added).

 

6 The settlements use the defined term “incident” rather than “collision,” but the terms share
a meaning: the June 15, 2016 car accident on U.S. Highway 9 in Mobile County, Alabama.

7
1; “As The Result Of”

The definite article “the” is “[u]sed before singular or plural nouns and noun
phrases that denote particular, specified persons or things.” American Heritage
Dictionary of the English Language 1803 (5th ed. 2016).7 It is a “word of limitation”
that “particularizes the subject which it precedes.” Am. Bus. Ass’n v. Slater, 231 F.3d
1, 5 (D.C. Cir. 2000) (citation omitted). A “result” is “something that follows naturally
from a particular action, operation, or course[.]” American Heritage Dictionary of the
English Language 1497 (5th ed. 2016). And the phrase “result of’ bespeaks causation.
See Likens v. Hariford Life and Acc. Ins. Co., 688 F.3d 197, 202 (5th Cir. 2012). So
the generally prevailing meaning of the phrase “as the result of” is “sole cause of.” See
LA. Civ. CODE art. 2047. Under the first paragraph, then, the Blackmons agree to
release only those claims that allege injuries caused solely by the collision. (Docs. 136-
5 at p. 1; 136-6 at p. 1).

Because the first paragraph uses the “as the result of’ language, it reflects a
“clear intent” to settle only those claims that allege injuries caused solely by the
collision. See LA. CIV. CODE art. 3076. The Blackmons’ fraud and bad-faith claims do
not allege injuries caused solely by the collision, so the claims do not allege injuries
“as the result of’ the collision, and the first paragraph reflects no “clear intent” to

settle them. See id.

 

7 A Justice of the United States Supreme Court and a leading lexicographer have identified
the American Heritage Dictionary of the English Language as among “the most useful and
authoritative for the English language” for the period of 2001 to the present. See Antonin Scalia &
Bryan A. Garner, A Note on the Use of Dictionaries, 16 GREEN BAG 2d 419, 423, 427-28 (2013).

8
B. Paragraph Three

The second indicator of the “differences” the parties “clearly intended” to settle
is the language in the third paragraph of the settlements. See LA. CIV. CODE art. 3076.
In that paragraph, the Blackmons acknowledge “that this payment is a full and final
settlement of all claims for injuries and other damages incurred as a result of the

incident.” (Docs.136-5 at p. 1; 136-6 at p. 1) (emphasis added).
lL. “As A Result Of”

The indefinite article “a” is‘[u]sed before nouns and noun phrases that denote
a single but unspecified person or thing.” American Heritage Dictionary of the English
Language (5th ed. 2016). It may have two or more referents. See C.I.R. v. Kelley, 293
F.2d 904, 912 (5th Cir. 1961) (Wisdom, J.). Considering the meaning of “result of”
outlined above, the generally prevailing meaning of the phrase “as a result of” is
“cause of.” See LA. CIv. CODE art. 2047. Under the third paragraph, then, the
Blackmons acknowledge “full and final settlement” only of those “claims for injuries

and other damages” caused by the collision. (Docs. 136-5 at p. 1; 136-6 at p. 1).

Because the third paragraph uses the “as a result of’ language, it reflects a
“clear intent” to settle only those “claims for injuries and other damages” caused by
the collision. See LA. CIV. CODE art. 3076. The Blackmons’ fraud and bad-faith claims
do not allege “claims for injuries and other damages” caused by the collision; the
claims allege injuries caused by post-collision misconduct. (Doc. 79 at J 34-122). So
the third paragraph, like the first, does not reflect a “clear intent” to settle the

Blackmons’ fraud and bad-faith claims. See LA. CIv. CODE art. 3076.
C, Paragraph Four

The third indicator of the “differences” the parties “clearly intended” to settle
is the language in the fourth paragraph of the settlements. See LA. CIV. CODE art.
3076. The fourth paragraph, like the third, uses the “as a result of’ language:

[The Blackmons] further agree to indemnify [Defendants] in the event
that [Defendants] are obligated to make payment resulting from other
lawsuits, liens or claims, asserted by any person or entity as a result of
the Incident and for the cost incurred in defending same

(Docs. 136-5 at p. 1; 136-6 at p. 1) (emphasis added).

This is an oddly worded provision.? Under it, the Blackmons agree to defend
and indemnify Defendants from a “lawsuit,” a “lien,” or a “claim” that is “asserted”
“as a result of’ the collision. (/d.). Given the meaning of “as a result of,” this paragraph
requires the Blackmons to defend and indemnify Defendants from a “lawsuit,” a

“lien,” or a “claim” whose assertion is caused by the collision. (/d.).

Defendants do not argue that the collision caused the Blackmons to “assert” a
“lawsuit,” a “lien,” or a “claim.” (Doc. 136-5 at p. 1; 136-6 at p. 1). Even if they did, the
fourth paragraph’s use of the “as a result of’ language reflects a “clear intent” to settle
only those claims that allege injuries caused by the collision. See LA. CIv. CODE art.
3076. Because the Blackmons’ fraud and bad-faith claims do not allege injuries
caused by the collision, the claims are not asserted “as a result of the Incident,” and

the fourth paragraph does not reflect a “clear intent” to settle them. See id.

 

8 This paragraph requires a causal link between the “assert[ion]” of a “lawsuit,” “lien,” or
“claim” and the collision itself. (Doc. 136-5 at p. 1; 136-6 at p. 1). By contrast, paragraphs one and three
require a causal link between the alleged “injuries” or “damages” and the collision. (/d.).

10
D. Paragraph Seven

The fourth and final indicator of the “differences” the parties “clearly intended”
to settle is the language in the seventh paragraph of the settlements. See LA. Civ.
CODE art. 3076. The seventh paragraph announces a broad—and inconsistent—
indemnity obligation; it purports to require the Blackmons to “hold harmless,
indemnify, and defend [Defendants] with respect to any and all other claims that may

be presented by [the Blackmons].” (Doc. 136-5 at p. 2; 136-6 at p.2).

Shorn of context, the provision requires the Blackmons to defend and
indemnify Defendants from any future claim the Blackmons “present,” no matter how
unrelated to the collision. (Id.). This provision extends beyond the release provisions:
it purports to require the Blackmons to indemnify Defendants from claims the

Blackmons have not released. (Id.).

Context, however, is required. See LA. CIV. CODE art. 2050. The Court must
interpret the seventh paragraph’s indemnification provision “in light of the other
provisions so that each is given the meaning suggested by the contract as a whole.”
Id. So the scope of the release provisions in paragraphs one and three informs the
scope of the indemnification provision in paragraph seven. See Brown v. Drillers, Inc.,
630 So. 2d 741, 758 (La. 1994); Day v. Ocean Drilling & Expl. Co., 353 F. Supp. 1350,
1351 (E.D. La. 1973) (Rubin, J.) (observing that interpreting a contract containing an
indemnity agreement “is not to be determined by narrowly parsing a single clause or

sentence, buy by reading the contract as a whole’).

a1
The release provisions in paragraphs one and three do not contemplate future
claims unrelated to the collision. (Docs. 136-5 at p. 2; 136-6 at p. 2). So the
indemnification provision in paragraph seven of the same instrument does not,
either. See Brown, 630 So. 2d at 758. Placed in proper context, paragraph seven’s
indemnification provision is thus limited to claims for damages allegedly caused by

the collision. (Docs. 1386-5 at p. 2; 136-6 at p.2).

The settlements containing the indemnification provisions use inconsistent
language that fails to reflect the requisite “clear intent” to resolve the Blackmons’
fraud and bad-faith claims. Because the settlements do not cover the Blackmons’
fraud and bad-faith claims, the indemnification provisions in those settlements do
not require the Blackmons to defend and indemnify Defendants’ against the

Blackmons’ fraud and bad-faith claims.

12
Vi. CONCLUSION
Accordingly,

IT IS ORDERED that the Motion for Partial Summary Judgment
(Doc. 136) is GRANTED IN PART and DENIED IN PART, as follows: the
indemnification provisions in the settlements do not require the Blackmons to defend
or indemnify Defendants against the Blackmons’ fraud and bad-faith claims; the
Court defers ruling on the question whether the indemnification provisions require
the Blackmons to defend or indemnify Defendants against any other claims.

7 3) =
Baton Rouge, Louisiana, this day of May, 2019.

A_aS¥—

JUDGE BRIANA, JACKSON
UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF LOUISIANA

13
